Citation Nr: 0934085	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected laceration scars of the left hand.  

2.  Entitlement to service connection for a cervical spine 
condition.  

3.  Entitlement to service connection for a lumbar spine 
condition.  

4.  Entitlement to service connection for a right hand 
condition.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  
He also had an unverified period of service in the Marine 
Corps Reserves.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the claims for service 
connection, declined to reopen the claim for a panic disorder 
(formerly claimed as dysthymic disorder), and continued the 
noncompensable evaluation assigned for service-connected 
laceration scars of the left hand.  

The Board notes that service connection for a nervous 
disorder, characterized as dysthymic disorder, was denied in 
an April 1990 rating decision.  In his February 2006 claim, 
the Veteran sought entitlement to service connection for a 
nervous condition.  As noted above, the September 2006 rating 
decision that is the subject of this appeal declined to 
reopen the claim for service connection for a panic disorder 
(formerly claimed as dysthymic disorder).  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  In light of the foregoing, the 
Veteran's claim has been recharacterized as shown on the 
title page.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is of record.  At the time of his 
hearing, the Veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration and, therefore, can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to a compensable evaluation for 
service-connected laceration scars of the left hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On March 13, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal involving 
entitlement to service connection for a cervical spine 
condition.  

2.  The Veteran's lumbar spine condition pre-existed service 
and did not increase in severity during active service.  

3.  There is no medical evidence of record showing that the 
Veteran has a right hand condition.

4.  An unappealed April 1990 rating decision denied service 
connection for dysthymic disorder on the basis that there was 
no evidence the condition was incurred in or aggravated by 
service.  

5.  Additional evidence submitted since April 1990 on the 
issue of service connection for an acquired psychiatric 
disorder does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
a cervical spine condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for service connection for a lumbar spine 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a right hand 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  The RO's April 1990 decision denying service connection 
for dysthymic disorder is final.  38 U.S.C.A. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 
(1989).

5.  New and material evidence has not been received since 
April 1990 to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for a cervical spine condition

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).  

On March 13, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal involving 
entitlement to service connection for a cervical spine 
condition.  See hearing transcript.  The appellant has 
withdrawn his appeal concerning this claim.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.	Service connection for a lumbar spine condition

The Veteran contends that he has a lumbar spine condition as 
a result of service.  He reports that while serving in the 
Infantry, he was on a 25 mile hike when he tripped and went 
down an embankment and hurt his back.  The Veteran asserts 
that he was treated for this injury in service and put on 
light duty.  He contends that he was seen a few other times 
in service and given over-the-counter medications for pain.  
The Veteran acknowledges that there is a gap between his 
discharge from service and the first time he sought post-
service treatment related to his back, but contends that he 
had ongoing problems throughout this time and treated the 
problem on his own with over-the-counter medications.  He 
denied any post-service injuries to his back.  See March 2009 
hearing transcript.  The Veteran's friend provided testimony 
as to the problems the Veteran currently has with his back.  
See id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran's service treatment records reveal that at the 
time of his enlistment to the Marine Corps, clinical 
evaluation of his spine was abnormal.  The examiner noted a 
mild dorsal lordosis-kyphosis and indicated that this was a 
defect/diagnosis.  The Veteran was assigned a numerical 
designation of 1 under P on his physical profile, i.e., 
PULHES (PULHES is the six categories into which a physical 
profile is divided.  The P stands for physical capacity or 
stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and 
the S stands for psychiatric).  Then, as now, the number 1 
indicated that an individual possessed a high level of 
medical fitness and, consequently, was medically fit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); see also April 1985 report of medical 
examination.  

The Veteran was seen on two occasions during service with 
complaints involving his low back.  In September 1985, he 
complained of lower back pain times two days and that the 
pain first originated during boot camp following a forced 
march.  At that time, the Veteran also reported that he had 
had lower back pain all his life and had been treated by 
several doctors.  He indicated that he thought he had 
scoliosis and had pain whenever he carried heavy things.  The 
Veteran was assessed with lower back strain.  An adjoining 
record contains an assessment of scoliosis with chronic low 
back pain (LBO); mild acute lumbar strain.  The Veteran was 
seen again in November 1985 with complaint of lower back 
pain.  He denied any trauma and it was noted that he had a 
history of mild scoliosis.  The Veteran exhibited full range 
of motion, mild scoliosis, and mild lumbar paraspinal 
tenderness.  Neuro was intact and the assessment made was 
mild LBP.  See health records.  At the time of his discharge 
from service, clinical evaluation of the Veteran's spine was 
reported as normal and there were no notations made in 
reference to his low back.  See May 1989 report of medical 
examination.  

VA regulations provide that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2008).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the "pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the Veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(1) (2008).  This is so because mild 
dorsal lordosis-kyphosis was noted at the time of the 
Veteran's April 1985 enlistment examination.  See report of 
medical examination.  As such, the Board finds that mild 
dorsal lordosis-kyphosis was a pre-existing condition.  

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the Veteran's low back 
disorder occurred during service.  As stated above, 38 
U.S.C.A. § 1153 contains a presumption of aggravation when it 
is shown that a pre-existing disorder underwent an increase 
in disability during service.  

Here, the record does not demonstrate that the Veteran's pre-
existing back disorder underwent an increase in severity 
during service.  On entrance examination in April 1985, the 
examiner noted mild dorsal kyphosis.  The Veteran was treated 
for low back pain on two occasions during service; however, 
he reported that he had had lower back pain all his life and 
had been treated by several doctors.  And in November 1985, 
he specifically denied any trauma.  On evaluations in 
September and November 1985, he had full range of motion of 
the spine and was neurologically intact.  The only abnormal 
finding was mild tenderness.  There were no complaints or 
abnormal findings related to the low back on separation 
examination in May 1989.

In addition, the post-service medical evidence does not 
support a finding that the Veteran's low back was aggravated 
during service.  During a November 1989 VA compensation and 
pension (C&P) examination, there was no mention of back 
problems during an examination of the Veteran's 
musculoskeletal system.  The earliest record of treatment 
related to the Veteran's back is an October 2000 record from 
Dr. W. Zheng, which indicates that the Veteran sought 
treatment related to pain in the right upper back and right 
chest.  He did not recall any recent injury or trauma but 
reported maintenance work for about 100 apartments, which 
involved a certain amount of lifting.  The Veteran reported 
that the symptoms had started the prior Wednesday.  Physical 
examination of the musculoskeletal system revealed some 
discomfort on palpation of the right chest wall and on the 
back area near the right shoulder blade.  Dr. Zheng indicated 
that this was most likely a muscle strain.  The following 
month, Dr. Zheng reported that s/he suspected the persistence 
of the Veteran's symptoms might be related to repetitive 
stress from continuing the do the maintenance work involving 
lifting.  By his own admission, the Veteran denies seeking 
medical treatment for his back following service, and 
indicates that he treated himself with over-the-counter 
medications.  See March 2009 transcript.  Recent records 
indicate that the Veteran has been treated for lumbar facet 
arthrosis and lumbar strain.  See e.g., November 2004 letter 
from J.K., ARNP.  

In sum, even though the Veteran experienced symptoms 
associated with his pre-existing low back disorder during 
service, there is no indication in the medical evidence of an 
increase in the underlying severity of the pre-existing 
disability.  The Veteran has not met the burden of 
establishing aggravation of the preexisting low back 
disorder.  See Wagner, 370 F. 3d. at 1096.

Based on the evidence as a whole, the Board finds that the 
Veteran's low back condition was not aggravated during 
service.  For the foregoing reasons, service connection for a 
lumbar spine condition is not warranted and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


III.	Service connection for a right hand condition

The Veteran seeks service connection for a right hand 
condition, but has provided no concrete information on what 
disability he has, and did not provide testimony regarding 
this claim during the March 2009 hearing.  

Review of the Veteran's service treatment records reveal that 
on September 26, 1987, the same date on which he injured his 
service-connected left hand, the Veteran was treated for 
laceration of his right palm.  The record reveals that he had 
five sutures to his right palm in the field and that the 
laceration was healing nicely.  The right palm was soaked in 
hydrogen peroxide and cleaned with bacitracin and neomycin 
and a band aid was placed on it.  The Veteran's right palm 
wound was checked, soaked and cleaned between September 27, 
1987 and October 3, 1987, on which date the laceration was 
noted to be healed and the sutures removed.  See health 
records.  At the time of his discharge from service, clinical 
examination of the Veteran's upper extremities was normal and 
there was no report of problems with his right hand.  See May 
1989 report of medical examination.  

The post-service medical evidence of record contains only one 
reference to problems involving the right hand.  In June 
2004, the Veteran's right hand was x-rayed due to a clinical 
history of hand pain for two to three months.  The x-ray 
showed no fracture or dislocation and the soft tissues, bones 
and joint spaces were normal.  The impression was normal 
study.  See record from NSMC Salem Hospital.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the Veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  
Therefore, although the Veteran's service treatment records 
reveal that he received treatment related to his right hand 
on several occasions, in the absence of any medical evidence 
showing that the Veteran has a current right hand condition, 
service connection is not warranted and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


IV.	New and material evidence claim

The Veteran seeks to establish service connection for an 
acquired psychiatric disorder.  See February 2006 statement 
in support of claim; April 2007 VA Form 9; March 2009 hearing 
transcript.  The RO has declined to reopen the claim and has 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the RO in Boston, Massachusetts, in 
April 1990 denied service connection for dysthymic disorder 
on the basis that there was no evidence the condition was 
incurred in or aggravated by service.  The RO notified the 
Veteran of this decision by letter dated May 17, 1990, but he 
did not appeal.  See 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. 
§ 19.129(a) (1989) (a notice of disagreement (NOD) shall be 
filed within one year from the date of mailing of 
notification of the initial review and determination; 
otherwise, that determination will become final).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2008).

The Veteran filed a claim to reopen in February 2006, and 
this appeal ensues from the September 2006 rating decision 
that declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Evidence before the RO in April 1990 included the Veteran's 
service treatment records, which are devoid of reference to 
complaint of, or treatment for, any psychological problems, 
though the Veteran was treated for alcohol dependence.  See 
e.g., December 1988 consultation for alcohol dependence; 
January 1989 admission to Alcohol Rehabilitation Department 
with diagnosis of alcohol dependency.  At the time of his 
discharge from service, clinical evaluation of the Veteran's 
psychiatric system was normal and there was no notation made 
as to any psychiatric problems.  See May 1989 report of 
medical examination.  

Evidence before the RO in April 1990 also included a 
September 1989 VA record, which reveals that the Veteran was 
seen requesting help with alcohol and requesting sleeping 
pills.  See VA Form 10-10m.  During a November 1989 VA C&P 
examination, the Veteran underwent psychiatric examination 
and was diagnosed with chronic dysthymic disorder and alcohol 
dependency, probably secondary to dysthymic disorder.  The RO 
denied the claim on the grounds that there was no evidence 
that the diagnosed condition of dysthymic disorder was 
incurred in, or aggravated by, service.

The evidence added to the record since April 1990 includes 
records dated several years after service indicating that the 
Veteran has received psychiatric treatment related to a 
diagnosis of panic disorder with agoraphobia, and that he has 
been prescribed medications to treat this condition.  See 
records from Dr. G. Panteledes; VA treatment records.   These 
records are new in the sense that they were not previously of 
record.  They are not considered material, however, as they 
do not cure the previous evidentiary defect at the time of 
the April 1990 rating decision.  While the new medical 
evidence reveals treatment for a psychiatric disorder after 
service, none of the medical records show that the Veteran's 
acquired psychiatric disorder was incurred in or aggravated 
during service.  

The Veteran testified in March 2009 that during service he 
started to feel uptight and anxious and had continuing 
symptoms after service.  His co-worker also testified that he 
observed the Veteran's symptoms after service.  These 
statements are cumulative of the evidence that was before the 
RO in 1990.  When the Veteran submitted his original claim in 
September 1989, he indicated that he had psychiatric symptoms 
during service in September 1987, and the post-service VA 
examination in November 1989 showed complaints of 
irritability, tension, and anxiety.

As such, the Board finds that the record does not contain new 
and material evidence to reopen the claim for entitlement to 
service connection for an acquired psychiatric disorder and 
that the claim to reopen must be denied.


V.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the September 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to establish entitlement to service 
connection for conditions of the right hand and lumbar spine, 
the need to submit new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder, and of his and VA's respective duties in obtaining 
evidence.  The Veteran was specifically informed that his 
claim for an acquired psychiatric disorder had previously 
been denied because there was no evidence his condition was 
incurred in or aggravated by service and that the evidence he 
submitted needed to relate to this fact.  See March 2006 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning each claim.  See Quartuccio, 16 Vet. App. at 187; 
Kent, 20 Vet. App. at 10 (2006).  The Veteran was provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a January 
2007 letter and the claims were readjudicated in a March 2007 
statement of the case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder, as was a 
September 1989 VA C&P examination report.  The Board 
acknowledges that the Veteran was not afforded examinations 
in connection with his claims for conditions of the lumbar 
spine and right hand.  In the absence of any evidence showing 
that the Veteran has a current right hand disability or that 
his pre-existing back condition was aggravated by service, 
remand for appropriate examinations is not warranted.  A more 
contemporaneous VA examination in connection with his claim 
to reopen is not required in the absence of new and material 
evidence.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 


time is not prejudicial to the Veteran.


ORDER

The issue of entitlement to service connection for a cervical 
spine condition is dismissed.

Service connection for a lumbar spine condition is denied.  

Service connection for a right hand condition is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  The request to reopen this claim is denied.


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2008), are met.

During the March 2009 hearing, the Veteran testified that in 
addition to the scar on his left hand, he was having ongoing 
pain and problems manipulating his left hand.  He reported 
that he was unable or limited in performing certain work 
functions, that shaking hands was painful, and that he had 
developed arthritis in the location of his original in-
service injury.  See hearing transcript.  The Veteran's 
service-connected laceration scars of the left hand are 
currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which provided that other scars were to be rated 
on limitation of function of the affected part prior to 
October 23, 2008, when the criteria were amended.  

The Veteran underwent a VA C&P scars examination in April 
2006, which is now over three years old.  In light of the 
amount of time that has elapsed since the Veteran's service-
connected disability was last examined, and in light of the 
contentions raised during his hearing, the Board finds that 
fundamental fairness warrants the conduction of a 
contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a Veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  Recent VA treatment records should also be 
obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following 
action:

1.  Obtain the Veteran's records related 
to treatment for his left hand from the 
VA Medical Center in Bedford, 
Massachusetts, dated since February 2009.  

2.  Thereafter, schedule the Veteran for 
a VA examination to determine the current 
severity of his service-connected 
laceration scars of the left hand.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect that the claims 
folder was reviewed.

The examiner should describe all 
residuals of the service-connected 
laceration of the Veteran's left hand.

The examiner should describe the residual 
scar(s) in detail, noting whether it is 
deep, superficial, unstable, or painful 
on objective demonstration.  (A deep scar 
is one associated with underlying soft 
tissue damage; a superficial scar is one 
not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar).   The size (width and length) 
of the scar(s) should be measured.  

The examiner should also state whether 
the scar(s) of the left hand results in 
any limitation of function.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated SSOC and give 
the Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 



an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


